                Case 3:18-cv-02615-AGT Document 203 Filed 03/08/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 18‐cv‐02615‐AGT            Case Name: Botta v. Pricewaterhouse Coopers LLP, et al.

Date: Monday, March 8, 2021                Time: 8:30 AM – 1:05 PM



The Honorable Alex G. Tse

Clerk: Stephen Ybarra                      Court Reporter(s): Debra Pas / Jo Ann Bryce

COUNSEL FOR PLTF:                          COUNSEL FOR DEFT:

Alex Cabeceiras and Ingrid Evans           Moez Kaba and John Hueston

Trial Began: February 22, 2021             Further Trial: April 13, 2021

Trial Motions Heard:                                      Disposition

1.

2.

3.

Other Notes:

Defendant calls Walter Brown as witness and direct examination and cross examination are conducted.
Defendant calls Mark Simon as witness and direct examination, cross examination, and redirect are conducted.
Court adjourned until 4/13/2021 at 10:00 AM.




Admitted Exhibits:

Plaintiff’s Exhibit Nos. 207-90, 218, 219, Defense Exhibit Nos. 1508, 1509, 1510, 1511, 1512, 1513, 1514,
1515, 1517, 1518, 1519, 1520, 1521, 1522, 1524, 1593, and Joint Exhibit Nos. 20
